DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 6/29/22 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden to the Examiner with searching all of the pending claims (claims 1-20) in the present application as each claim is drawn to a method of manufacturing.  This is not found persuasive because while each claim is drawn to a method of manufacturing, they each include subject matter that would require additional searching in different categories and would create an undue burden to the examiner.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method of manufacturing a temperature measurement device including a sensor that determines a third temperature, classified in A61B5/01.
II. Claims 9-17, drawn to a method of manufacturing a temperature measurement device including a proximity sensor, classified in A61B2562/0257.
III. Claims 18-20, drawn to a method of manufacturing a temperature measurement device including a display configured to display the core temperature of the patient, classified in A61B5/743.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a proximity sensor.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as an additional sensor that determines a third temperature.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as a display configured to display the core temperature of the patient.  See MPEP § 806.05(d).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullin (US Patent No 20140046192 A1).
Regarding claim 1, Mullin teaches A method of manufacturing a temperature measurement device, comprising providing a first sensor configured to determine that the device is located within a predetermined alignment range relative to a measurement site of a patient ([0045] the temperature device 10 may include one or more sensors configured to determine a position of the temperature device 10 relative to another structure such as the patient. In exemplary embodiments, such a sensor may comprise a proximity sensor 61 configured to determine one or more alignment parameters associated with a position of the temperature device 10 relative to the patient), providing at least one additional sensor configured to determine a first temperature of a first location on the measurement site and a second temperature of a second location on the measurement site ([0006] a temperature measurement system includes a temperature device including a first temperature sensor configured to determine a first temperature of a patient without contacting the patient with the device. The temperature device also includes a second temperature sensor configured to determine a second temperature of the patient), wherein the at least one additional sensor determines the first and second temperatures without contacting the patient ([0008] measuring a temperature of the patient with a temperature sensor of the temperature device without contacting the patient with the device), wherein the first and second temperatures are determined in response to the first sensor determining that the device is located within the predetermined alignment range ([0078] While operating in the combination mode, an exemplary method of temperature determination may include determining one or more alignment parameters associated with the position of the temperature device 10 relative to the patient. Such an alignment parameter may be determined using one or more of the sensors described herein, and the alignment parameter may be determined before, during, and/or shortly after determining the temperature indicative of the temperature of the measurement site with the sensor 33. In such embodiments, a temperature value indicative of the patient's core temperature may be determined based on the alignment parameter), providing a controller in communication with the first sensor and the at least one additional sensor ([0006] The temperature device further includes a controller associated with the device. The controller is configured to receive signals indicative of the first and second temperatures from the first and second temperature sensors, and to determine a temperature value indicative of a core temperature of the patient based the first and second temperatures), providing a display in communication with the controller, the display configured to display a visual image of the patient with a non-patient indication, illustrated in the image, that the device is located within the predetermined alignment range ([0054] As discussed above, and as illustrated in FIGS. 1, 3, 4, 7, 8, and 9, the temperature device 10 may include one or more displays 54... the display 54 may also be configured to communicate information indicative of the alignment parameters described herein. The display 54 may also be configured to communicate information indicative of additional physical characteristics of the patient including but not limited to disease state, injury, and emotional state. The display 54 may be configured to communicate such information substantially instantaneously and/or substantially continuously depending on the mode of operation of the temperature device 10. Such a display 54 may also indicate whether or not the temperature device 10 is turned on, and whether a probe cover 30 has been connected to the temperature device) and programming the controller to determine a third temperature of the patient based on the first and second temperatures ([0007] the temperature device is configured to measure the first and second temperatures of the patient, and determine a third temperature value indicative of the core temperature of the patient based on the first and second temperatures).
Regarding claim 4, Mullin teaches wherein the predetermined alignment range further comprises a distance range associated with the first sensor ([0045] such an alignment parameter may include a distance D between the temperature device 10 and the patient...the distance D may be representative of a distance between a sensing surface 63 and/or other portion of the proximity sensor 61 and a plane P substantially defined by an outer surface 70 of the patient).
Regarding claim 6, Mullin teaches wherein the display is configured to receive an input from the user in response to the non-patient indication ([0040] the controller 52 may include components such as an image processor 53 (FIGS. 1 and 8) configured to receive signals and/or other inputs from the imaging device 60. The image processor 53 may be configured to assist in forming an image of the patient based on such inputs. For example, in embodiments in which the imaging device 60 comprises a digital camera, the image processor 53 may receive signals and/or other inputs from the imaging device 60, and may assist in forming a visual image 72 of the patient based on such inputs. As shown in FIG. 3, such a visual image 72 may be illustrated on a display 54 of the temperature device 10).
Regarding claim 7, Mullin teaches further including providing an imaging device in communication with at least one of the controller and the display, the imaging device being configured to assist in generating the image of the patient displayed on the display ([0041] the imaging device 60 is configured to collect thermal, infrared, and/or other radiation 62 emitted by the patient, the image processor 53 may receive signals and/or other inputs from the imaging device 60 indicative of such collected radiation 62. In such embodiments, the image processor 53 may assist in forming a thermal image 74 of the patient based on such inputs. As shown in FIG. 7, the thermal image 74 may be illustrated on the display 54, and such a thermal image 74 may comprise a two or three-dimensional image, temperature gradient, and/or temperature profile of the patient as described above).
Regarding claim 8, Mullin teaches further including providing a substantially fluid-tight compartment within the temperature measurement device, wherein a component of at least one of the controller, the first sensor, and the at least one additional sensor is disposed within the compartment ([0062] the handle 20 may form one or more substantially water-tight and/or substantially hermetically sealed compartments for storing the various components of the controller 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mullin.
Regarding claim 2, Mullin teaches wherein providing the at least one additional sensor comprises providing a first infrared sensor in communication with the controller and configured to determine the first temperature, and providing a second infrared sensor in communication with the controller separate from the first infrared sensor, the second infrared sensor configured to determine the second temperature ([0006] a temperature measurement system includes a temperature device including a first temperature sensor configured to determine a first temperature of a patient without contacting the patient with the device. The temperature device also includes a second temperature sensor configured to determine a second temperature of the patient; [0030] the sensor 32 may comprise an infrared temperature sensor such as, for example, a thermopile and/or other like infrared-based temperature sensing components).
Given that Mullin discloses two temperature sensors and then specifies that the sensor may comprise an infrared temperature sensor, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine the temperature with a first and second infrared sensor.
Regarding claim 3, Mullin teaches further including providing a user interface in communication with the controller, the user interface configured to receive an input from a user of the device in response to determining that the device is located within the predetermined alignment range, wherein the at least one additional sensor is configured to determine at least one of the first temperature and the second temperature in response to the input ([0062] The controller 52 may be operably connected to the operator interfaces 22, display 54, sensors 32, 33, imaging device 60, proximity sensor 61, and/or other components of the temperature device 10, and the controller 52 may be configured to control the operation of such components; [0028] the controller 52 may be configured to assist in estimating a core temperature of a patient based on signals and/or other inputs from one or more of the sensors described herein; [0045] a proximity sensor 61 configured to determine one or more alignment parameters associated with a position of the temperature device 10 relative to the patient).
While Mullin does not explicitly teach that the interface receives inputs in order to determine the alignment range, it is taught that the controller receives user inputs and is operably connected to both the user interface as well as the proximity sensor. Furthermore, the proximity sensor is responsible for performing alignment measurements. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to connect an interface to a controller which can receive inputs in order to determine whether the device is aligned correctly.
Regarding claim 5, Mullin teaches wherein the at least one additional sensor comprises a second sensor and a third sensor separate from the second sensor, and wherein the non-patient indication illustrated in the image comprises a first indication indicating that the first location is within a field of view of the second sensor, and a second indication indicating that the second location is within a field of view of the third sensor ([0084] As illustrated in FIG. 3, such an array of sensing elements 48 may be included in the sensor 33, and such sensing elements 48 may be substantially simultaneously focused on the respective different locations. For example, the first plurality 66 of sensing elements 48 may be focused on a first location of the outer surface 70 through the use of one or more of the optical components 36 described herein. In such exemplary embodiments, the second plurality 68 of sensing elements 48 may be focused on a second location of the outer surface 70 through the use of one or more additional optical components 36).
Given that the sensors taught in Mullen are specified to focus on a first location and a second location, it would be obvious to one of ordinary skill in the art that said locations would be in the field of view of the sensors. Furthermore, Mullin teaches a plurality of sensing elements which can be interpreted to be a second and a third sensor separate from each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yarden (US Patent No 8649998 B2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jackson (US Patent No 20140003463 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harr (US Patent No 20130083823 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/               Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/               Supervisory Patent Examiner, Art Unit 3793